Exhibit 10.11

EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of this 16th day of November, 2007, by and among
SUSQUEHANNA BANCSHARES, INC., a Pennsylvania corporation (the “Company”),
SUSQUEHANNA BANK PA, a bank and trust company organized under the Pennsylvania
Banking Code of 1965 and a wholly-owned subsidiary of the Company (the “Bank”)
and JEFFREY M. SEIBERT, an adult individual whose principal residence is at 1317
Moulstown Road N, Hanover, PA 17331 (the “Employee”).

Background

Employee is currently employed by Community Banks, Inc. (“Community”) as its
Executive Vice President, Managing Director of Community and CommunityBanks, a
bank and trust company organized under the Pennsylvania Banking Code of 1965 and
a wholly-owned subsidiary of Community (“CommunityBanks”). The Company and
Community have entered into that certain Agreement and Plan of Merger dated as
of April 30, 2007, as amended (the “Merger Agreement”) pursuant to which
(a) CommunityBanks shall merge with and into the Bank, with the Bank
constituting the surviving bank and (b) Community shall merge with and into the
Company, with the Company constituting the surviving corporation (collectively,
the “Merger”). In connection with the Merger, the Company desires to induce the
Employee to commence employment, and the Employee hereby agrees to commence
employment with the Company, effective on the closing date of the Merger as
defined in the Merger Agreement (the “Closing Date”), on the terms and subject
to the conditions hereinafter set forth. As additional consideration to induce
the Employee to enter into this Agreement, the Company has offered to enhance
the benefits payable to Employee in connection with certain control transactions
involving the Company that occur after the Closing Date. The Company, the Bank
and the Employee each agree that these benefits are all conditional on the
Employee’s agreement to sign this Agreement. Except as provided in this
Agreement, this Agreement supersedes and replaces that certain employment
agreement by and between Community, CommunityBanks and Employee dated January 1,
2004 (the “Community Employment Agreement”), Restrictive Covenants Agreement
entered into by and between the Company and the Employee dated as of April 30,
2007, including the Summary of Terms for Employment for Jeffrey M. Seibert
attached thereto as Exhibit A (the “Restrictive Covenants Agreement”). This
Agreement is subject in all respect to consummation of the Merger pursuant to
the Merger Agreement and shall be void and of no effect if the Merger is not
consummated. Paragraph 18 sets forth certain defined terms used in this
Agreement.

1. Position. The Company hereby agrees to cause the Bank to employ the Employee,
the Bank hereby agrees to employ the Employee, and the Employee hereby agrees to
commence employment with the Bank, as Executive Vice President and Chief
Operating Officer of the Bank effective as of the Closing Date.



--------------------------------------------------------------------------------

2. Duties.

2.1 The Employee agrees to assume such duties and responsibilities as may be
consistent with the position of the Executive Vice President and Chief Operating
Officer of the Bank and as may be assigned to the Employee by the Board of
Directors of the Bank or the President or Chief Executive Officer of the Bank or
by the by-laws of the Bank from time to time. No change in the duties of the
Employee shall in any way diminish the compensation payable to him pursuant to
the provisions of paragraph 4 hereof.

2.2 The Employee agrees to devote his full time, skill, attention and energies
and his best efforts to the performance of his duties under this Agreement,
consistent with practices and policies established from time to time by the
Bank. The Employee agrees, in addition to the covenants concerning
Non-Competition contained in paragraph 15, that he shall not engage in any other
business activity (including, without limitation, participation by the Employee
on any unaffiliated profit or non-profit board of directors) except: (i) upon
the prior written notice to and consent of the Board of Directors of the Bank,
or (ii) solely as an investor in real or personal property, the management of
which shall not detract from the performance of his duties hereunder; provided,
however, that the engagement by the Employee in any such business activity shall
at all times be in conformity with the Bank’s Code of Ethics, as the same may be
amended or supplemented from time to time. Notwithstanding anything herein to
the contrary, the Employee shall terminate any such activity upon reasonable
request by the Bank.

3. Period of Employment.

3.1 The period of employment shall commence on the Closing Date and end on the
third anniversary thereof (the “Termination Date”). If written election not to
renew by either party is not received by the other party by the sixtieth day
prior to the Termination Date (or the sixtieth day prior to any anniversary
thereof if this Agreement has previously been extended pursuant to this
paragraph 3), then the Period of Employment shall be automatically extended to
the next anniversary of the Termination Date. This Agreement shall cease to
further renew upon delivery by either party of a Notice of Termination in
accordance with subparagraph 19.2.

3.2 Notwithstanding anything to the contrary set forth herein, the Period of
Employment shall not extend beyond:

3.2.1 the last business day in the calendar year in which the Employee attains
the age of 65 (the “Normal Retirement Date”), or

3.2.2 if a Change in Control has occurred prior to the Normal Retirement Date,
the later of (a) the Normal Retirement Date, or (b) the first anniversary of
that Change in Control.

4. Compensation. For all services rendered by the Employee under this Agreement,
the Bank shall pay to the Employee compensation as provided below:

4.1 Base Salary. The Bank shall pay the Employee a minimum annual base salary at
the rate of $250,000.00 per year. In connection with the annual review required
by

 

- 2 -



--------------------------------------------------------------------------------

subparagraph 4.3 hereof, the Employee’s base salary shall be reviewed and in
light of such review may be increased (but not decreased), taking into account
any change in the Employee’s responsibilities, performance of the Employee and
other pertinent factors. Payment of any increase in the Employee’s base salary
(if any) shall commence no later than July 1st of the year in which the increase
is granted.

4.2 Bonus. The Bank may, but shall not be required to, pay to the Employee
annual bonus compensation in such amount as may be determined by the Board of
Directors of the Bank or its designee within guidelines established by the Bank.
Such bonus shall not exceed the amount of the Employee’s base compensation. The
Employee’s bonus (if any) for a fiscal year shall be paid to him in a single
lump sum payment between January 1 and March 15 of the calendar year following
the end of the fiscal year for which the bonus was earned.

4.3 Annual Review. The determination of compensation payable by the Bank
hereunder shall be made by the Compensation Committee, or its nominee, which
shall perform an annual review of this Agreement, the Employee’s performance
with the Bank, and compensation payable hereunder. In such annual review, the
Compensation Committee shall consider the recommendations of the Board of
Directors of the Bank. The results of such review, including recommendation as
to salary adjustment and bonus, shall be reported to the Company and shall be
memorialized in the minutes of the meetings of the Board or held in a
confidential file by the Bank’s or the Company’s Human Resources Department.

4.4 Change in Control Payment. The Bank shall pay to the Employee $807,500,
which with the payment described in the next sentence and except as provided in
paragraphs 7.4 and 10.1.3, constitutes all amounts due to the Employee under the
Community Employment Agreement in consideration for the termination of the
Community Employment Agreement as of the Closing Date, which amount shall be
paid on January 2, 2008. For the period beginning on the Closing Date and ending
on January 2, 2008, the foregoing payment amount shall be credited with interest
at an annual rate of 4%. In addition, the parachute tax gross-up provision of
Section 8 of the Community Employment Agreement shall apply with respect to any
excise tax imposed on the Employee under Code section 4999 as a result of the
Merger; provided that any parachute tax gross-up payment hereunder shall be paid
no later than the end of the calendar year next following the calendar year in
which the Employee or Company (as applicable) remits the taxes for which the
parachute tax gross-up payment is being made.

 

- 3 -



--------------------------------------------------------------------------------

5. Employee Expenses. Subject to such general employee expense account policies
as the Bank may from time to time adopt, the Bank shall pay or reimburse the
Employee upon presentation of vouchers or invoices for reasonable expenses
incurred by the Employee in the performance of his duties in carrying out the
terms and provisions of this Agreement, including, without limitation, expenses
for such items as entertainment, travel, meals, hotel and similar items. In the
event that any reimbursed expenses are disallowed by the Internal Revenue
Service as deductions to the Bank, the Employee shall retain such reimbursed
expense amounts which the Employee shall treat and report as additional
compensation and which the Bank shall treat as deductible salary expense.

The Bank shall provide the Employee during his employment under this Agreement
with the full time use of a car selected by the Employee and comparable to the
car available at present. Such car shall be used by the Employee in accordance
with any and all general car policy(ies) as the Bank may from time to time
adopt. Such car shall be selected, maintained and replaced in accordance with
the Bank’s general policy on cars for employees having need of a car for such
use.

In addition, during Executive’s employment under this Agreement, the Bank shall
reimburse the Employee for country club dues (including any initiation fees)
associated with Employee’s membership at one country club selected by the
Executive and approved by the Bank, according to the Bank’s executive
reimbursement policy.

6. Vacations. The Employee shall be entitled to paid vacation annually as
specified under the Bank’s Vacation Policy, to be taken at times reasonably
convenient to the Bank.

7. Benefits.

7.1 The Employee shall be entitled to group term life insurance insuring the
Employee’s life during the term of employment, disability insurance coverage,
and accidental death and dismemberment benefits, including death benefits, in
such amounts and in such coverage as shall be consistent with the insurance
coverage programs available to other salaried employees of the Bank, as the same
may change from time to time. The Employee shall designate the beneficiary of
such policy and benefits.

7.2 The Employee shall be entitled to major medical and health insurance
coverage for the Employee and his immediate family on such terms, in such
amounts and in such coverage as shall be consistent with the insurance coverage
programs available to other salaried employees of the Bank generally, as the
same may change from time to time.

7.3 To the extent such benefits are not specifically described or duplicated
hereinabove in this paragraph 7, the Employee shall also be entitled to
participate in any and all thrift, profit sharing, pension, equity,
non-qualified retirement and similar benefit plans (not including severance,
change in control or other similar arrangements), now or hereafter maintained by
the Company, the Bank, or their Affiliates and offered by the Company, the Bank
or their Affiliates to salaried, management employees of the Bank generally, as
the same may change from time to time.

 

- 4 -



--------------------------------------------------------------------------------

7.4 The Company expressly agrees to assume, or to cause the Bank to assume, all
obligations of Community to the Employee under the Survivor Income Agreement
(including the Split Dollar Addendum) by and between Community and Employee
dated February 5, 1999, the Amended and Restated Salary Continuation Agreement
dated January 1, 2004 and the Community Banks, Inc. Deferred Compensation Plan
as in effect immediately prior to the Closing Date, in each case, subject in all
respects to the terms of those agreements and plan and any rights the Company or
the Bank shall succeed to thereunder and subject in all respects to Community
fulfilling its required obligations under Sections 4.12(c) and 7.8(c) of the
Merger Agreement. In addition, option grants as described in Section 1.6(b) of
the Merger Agreement shall be assumed and terms and conditions shall continue to
apply as provided in such Section 1.6(b). Except as provided by the terms of
this Agreement, the Company and the Bank agree not to take any action to
accelerate the timing of the payments under the foregoing agreements without the
Employee’s prior consent.

8. Confidential Information. During the term of employment, and at any time
thereafter, the Employee shall not, without the consent of a senior officer of
the Company, disclose to any person, firm or corporation (except, during the
term of his employment, to the extent necessary to perform his duties hereunder)
any customer lists, trade secrets, reports, correspondence, mailing lists,
manuals, price lists, employee lists, prospective employee lists, letters,
records or any other confidential information relating to the business of the
Company, the Bank or any of their Affiliates and shall not, without the consent
of a senior officer of the Company, deliver any oral address or speech or
publish, or knowingly permit to be published, any written matter in any way
relating to confidential information regarding the business of the Company, the
Bank or any of their Affiliates.

9. Property Rights. The Employee agrees that all literary work, copyrightable
material or other proprietary information or materials developed by the Employee
during the term of this Agreement and relating to, or capable of being used or
adopted for use in, the business of the Company, the Bank or any of their
Affiliates shall inure to and be the property of the Company, the Bank and their
Affiliates and must be promptly disclosed to the Bank. Both during employment by
the Bank and thereafter, the Employee shall, at the expense of the Company or
the Bank, execute such documents and do such things as the Company or the Bank
reasonably may request to enable the Company, the Bank or their nominee (i) to
apply for copyright or equivalent protection in the United States. Canada and
elsewhere for any literary work hereinabove referred in this paragraph, or
(ii) to be vested with any such copyright protection in the United States,
Canada and elsewhere.

10. Termination. The Bank may terminate the Employee’s employment without Cause
or as a result of a Disability at any time, with 90 days’ advance written notice
(or pay in lieu thereof). The Bank may terminate the Employee’s employment for
Cause at any time without notice. The Employee may terminate his employment at
any time for any reason, with 90 days’ advance written notice (or such shorter
notice as the Bank shall then accept). Upon

 

- 5 -



--------------------------------------------------------------------------------

termination, the Employee shall be entitled only to such compensation and
benefits as described in this paragraph 10 and the Employee shall immediately
resign his position as Executive Vice President and Chief Operating Officer of
the Bank, and from the board of directors of any Affiliate of which he is a
director.

10.1 Termination without Cause or Resignation due to an Adverse Change. If the
Employee’s employment ceases due to a termination by the Bank without Cause or a
resignation by the Employee due to an Adverse Change, the Employee shall be
entitled to the following payments and benefits, to be paid or provided in the
manner described below:

10.1.1 payment of an amount equal to three (3) times the Employee’s average
annual salary and bonus (based on the three calendar years preceding the
calendar year in which the Employee’s termination date occurs), which amount
shall be paid in regular payroll installments over the three-year period
following the Employee’s termination date;

10.1.2 if the Employee participates in a tax-qualified defined benefit plan
maintained by the Company, the Bank, or one of their Affiliates immediately
before the Employee’s termination date, the Employee shall continue to accrue an
additional benefit under the applicable tax-qualified defined benefit plan by
taking into account the Employee’s severance compensation as compensation for
purposes of the applicable plan and increasing the Employee’s years of benefit
service under the applicable plan by three years, subject in all events to the
terms of the tax-qualified defined benefit plan;

10.1.3 continued coverage under the applicable health plan of the Company, the
Bank or one of their Affiliates pursuant to Code section 4980B for the Employee,
his spouse and eligible dependents, for the period commencing on the Employee’s
termination date and continuing for the 18-month period following Employee’s
termination date, subject to the requirement that the Employee remit the
employee portion of premium cost associated with the foregoing coverage. On the
first payroll date following the expiration of the foregoing 18-month coverage
period, the Bank shall pay to Employee a lump sum payment in an amount equal to
100% of the premium cost of COBRA continuation coverage under the applicable
health plan of the Company, the Bank or one of their Affiliates pursuant to Code
section 4980B for the Employee, his spouse and eligible dependents, for the
period commencing as of the first day of the first month next following the
expiration of the foregoing 18-month coverage period and continuing until the
Employee’s attainment of age 65, at the COBRA rate in effect as of the
expiration of the foregoing 18-month coverage period (as reasonably determined
by the Bank) (less the employee portion of the premium cost for the active plan)
and assuming an annual 10% increase in the amount of such COBRA premium over the
period described in this subparagraph 10.1.3;

10.1.4 a lump sum payment within 30 days after the Employee’s termination date
in an amount equal to 150% of the Bank’s actual premium cost of providing group
term life insurance coverage to Executive for the three year period following
the Employee’s termination date; and

10.1.5 payment for all accrued but unused vacation days.

 

- 6 -



--------------------------------------------------------------------------------

The Employee shall be responsible for the payment of any taxes he may incur as a
result of receiving the payments and benefits contemplated by this subparagraph
10.1, and the amount of the cash payments contemplated hereunder shall be
reduced by the amount which would be deducted from the Employee’s wages if he
were participating in the employee benefit plans and programs (if any) of the
Company, the Bank or their Affiliates and no provision of this Agreement shall
limit the Company’s or the Bank’s authority to modify its employee benefit plans
and programs (including, without limitation the reduction of benefits) or
increase the amount that employees must contribute to the plans during the
applicable period hereunder. All payments and benefits provided under this
subparagraph 10.1 shall be made subject to applicable tax withholding, and the
Bank shall withhold from any payments all federal, state and local taxes as the
Bank is required to withhold pursuant to any law or governmental rule or
regulation.

Except as otherwise provided in subparagraphs 4.4, 10.1 and 7.4, all
compensation and benefits shall cease at the time of such termination and the
Bank shall have no further liability or obligation by reason of such
termination. The separation benefits described in this subparagraph 10.1 shall
be paid (or in the case of the payments described in subparagraph 10.1.1 shall
begin to be paid) within 30 days after the Employee’s termination date, subject
to the Employee’s execution and delivery of an effective release as described
below in subparagraph 10.5.

Notwithstanding any provision of this Agreement to the contrary, if, at the time
of the Employee’s termination of employment with the Bank, the Company’s
securities are publicly traded on an established securities market and the
Employee is a “specified employee” (as defined in Code section 409A), any
payments or benefits made pursuant to this Agreement shall be postponed to the
minimum extent necessary so that such payments are not subject to the provisions
of Code section 409A(a)(l). Any amounts that are postponed pursuant to Code
section 409A shall be paid in a lump sum payment within 10 days after the end of
the postponement period. If the Employee dies during the postponement period
prior to the payment of postponed amount, the amounts withheld on account of
Code section 409A shall be paid to the personal representative of the Employee’s
estate within 60 days after the date of the Employee’s death. A “specified
employee” shall mean an employee who, at any time during the 12-month period
ending on the identification date, is a “specified employee” under Code section
409A, as determined by the Compensation Committee or its designee. The
determination of specified employees, including the number and identity of
persons considered specified employees and the identification date, shall be
made by the Compensation Committee or its designee in accordance with the
provisions of Code sections 416(i) and 409A and the regulations issued
thereunder.

10.2 Other Terminations. Subject to the requirements of Code section 409A as
described in subparagraph 10.1, if the Employee’s employment ceases for any
reason other than as described in subparagraph 10.1, above (including, but not
limited, to (a) termination for Cause, (b) as a result of the Employee’s death
or Disability, (c) resignation by the Employee in the absence of an Adverse
Change or (d) a retirement described in subparagraph 3.2), then the Employee
shall receive payment for his accrued and unpaid base salary through the date of
such cessation and the payment described in subparagraph 10.1.3, provided,
however, that in the event of the Employee’s death, the payment described in
subparagraph 10.1.3 shall be paid in a lump

 

- 7 -



--------------------------------------------------------------------------------

sum in an amount equal to 100% of the premium cost of COBRA continuation
coverage under the applicable health plan of the Company or its Affiliates
pursuant to Code section 4980B for the Employee’s (i) surviving spouse for the
period commencing as of the first day of the first month next following the
Employee’s death and continuing until the Employee would have attained age 65
and (ii) dependent children for the period commencing as of the first day of the
first month next following the Employee’s death and continuing until the earlier
of (A) the date the Employee would have attained age 65 or (B) the date such
dependent children cease to be “qualifying children” under Code section 152(c),
at the COBRA rate in effect as of the date of the Employee’s death (as
reasonably determined by the Company) (less the employee portion of the premium
cost for the active plan) and assuming an annual 10% increase in the amount of
such COBRA premium over the applicable periods described in this sentence. All
compensation and benefits shall cease at the time of such termination and,
except as otherwise provided herein or in the applicable employee benefit plans
of the Company and the Bank, the Bank shall have no further liability or
obligation by reason of such termination.

10.3 Non-Disparagement. Upon termination of employment hereunder, the Employee
shall not malign, criticize or otherwise disparage the Company, the Bank, any of
their Affiliates or any of their respective officers, employees or directors.

10.4 Claims. Any claims for benefits under paragraph 10 of the Agreement shall
be governed by the claims procedures in the Susquehanna Bancshares, Inc. Key
Employee Severance Pay Plan, as amended from time to time. However, the
provisions of subparagraph 10.1 and paragraph 11 of this Agreement shall govern
in lieu of the severance provisions of such Plan. Except as specifically
provided in this Agreement, the payments and benefits provided under this
paragraph 10 are in lieu of, not in addition to, those provided by the Company,
the Bank and their Affiliates under any other severance plan or arrangement.

10.5 Release. Notwithstanding any other provision of this Agreement, any
severance or termination payments or benefits herein described are conditioned
on the Employee’s execution and delivery to the Bank of an effective general
release and non- disparagement agreement in a form prescribed by the Bank and in
a manner consistent with the requirements of the Older Workers Benefit
Protection Act and any applicable state law.

10.6 Other Rights. Nothing in this Agreement is intended to limit the Employee’s
right to (a) payment or reimbursement for welfare benefit claims incurred prior
to the cessation of his employment under any group insurance plan, policy or
arrangement of the Company in accordance with the terms of such plan, policy or
arrangement, (b) elect COBRA Benefits in accordance with applicable law, or
(c) receive a distribution of vested accrued benefits from any employee pension
benefit plan in accordance with the terms of that plan.

 

- 8 -



--------------------------------------------------------------------------------

11. Change in Control.

11.1 Effect of a Change in Control.

11.1.1 Effect on LTI/STI Rights. With respect to any long-term, short- term or
any similar incentive program cycle in effect at the time of a Change in
Control:

(a) Employee shall become fully and immediately vested in his incentive awards
upon the occurrence of the Change in Control; and

(b) such incentive awards shall be payable at target levels and shall be paid to
the Employee in a single lump sum payment between January 1 and March 15 of the
calendar year following the end of the incentive program cycle for which the
incentive award was earned, without regard to whether Employee remains employed
by the Bank and without regard to the performance of Employee during those
incentive program cycles.

11.1.2 Effect on Pension Rights. In the event of a termination of employment
providing for payment of benefits under subparagraph 10.1, the Employee shall
accrue an additional, fully vested benefit under the Bank’s non-qualified
pension plan (which shall be paid at the time and in the form determined under
the non-qualified plan and shall be subject in all respects to the terms of the
tax-qualified defined benefit pension plan) equal to the difference between:

(a) the benefit that the Employee would have accrued under all tax-qualified
defined benefit pension plans of the Company, the Bank and their Affiliates in
which the Employee participated immediately prior to the Change in Control,
assuming:

(i) the Employee remained continuously employed by the Bank until the third
anniversary of the Change in Control,

(ii) the Employee’s compensation for purposes of calculating benefits under such
tax-qualified defined benefit pension plans increased at a rate of four percent
per year for the period of imputed service described above in subparagraph
11.1.3(a)(i), and

(iii) the terms of all such pension plans remained identical to those in effect
immediately prior to the Change in Control; and

(b) the actual benefit due to the Employee under all tax-qualified defined
benefit pension plans of the Company, the Bank and their Affiliates in which the
Employee participated.

11.1.3 Effect on Restrictive Covenants. Upon the occurrence of a Change in
Control, the period referenced in paragraph 15.1 shall be revised automatically
to equal the greater of one year or the period extending from the date of the
termination of active employment to the third anniversary of the Change in
Control.

 

- 9 -



--------------------------------------------------------------------------------

11.1.4 Transition Service. For two years following cessation of employment after
any Change in Control, the Employee agrees to remain available to provide the
Bank with transition assistance on matters with which the Employee was involved
during his employment. The Employee shall render such assistance in a timely
manner on reasonable notice from the Bank. The Employee shall not be entitled to
any separate compensation for the services described in this paragraph (other
than reimbursement for reasonable out-of-pocket expenses actually incurred). The
Bank agrees to provide reasonable advance notice of the need for the Employee’s
assistance and shall exercise reasonable efforts to schedule and limit such
matters so as to avoid interfering with the Employee’s personal and other
professional obligations.

11.2 Parachute Payments.

(a) Anything in this Agreement to the contrary notwithstanding, in the event
that a Change in Control occurs and it shall be determined that any payment or
distribution by the Company, the Bank or its Affiliates to or for the benefit of
the Employee, whether paid or payable or distributed or distributable pursuant
to the terms of this Agreement or otherwise, would constitute an “excess
parachute payment” within the meaning of Code section 280G (each such payment, a
“Parachute Payment”) and would result in the imposition on the Employee of an
excise tax under Code section 4999, then, in addition to any other benefits to
which the Employee is entitled under this Agreement or otherwise, the Employee
shall be paid an amount in cash equal to the sum of the excise taxes payable by
the Employee by reason of receiving Parachute Payments plus the amount necessary
to place the Employee in the same after-tax position (taking into account any
and all applicable federal, state and local excise, income or other taxes at the
highest possible applicable rates on such Parachute Payments (including, without
limitation, any payments under this subparagraph 11.2(a)) as if no excise taxes
had been imposed with respect to Parachute Payments (the “Parachute Gross-up”).
In no event shall a Parachute Gross-up be payable under this subparagraph 11.2
in the absence of a Change in Control. Any Parachute Gross-up otherwise required
by this subparagraph 11.2(a) shall not be made later than the time of the
corresponding payment or benefit hereunder giving rise to the underlying Code
section 4999 excise tax (to the extent such determination has been made prior to
such time), even if the payment of the excise tax is not required under the Code
until a later time. Any Parachute Gross-up otherwise required under this
subparagraph 11.2(a) shall be made whether or not payments or benefits are
payable under this Agreement and whether or not the Employee’s employment with
the Bank shall have been terminated.

(b) All determinations to be made under this subparagraph 11.2 shall be made by
an independent public accounting firm chosen by the Company (the “Accounting
Firm”).

(c) In the event the Internal Revenue Service notifies the Employee of an
inquiry with respect to the applicability of Code sections 280G or 4999 to any
payment by the Bank or its Affiliates, or assessment of tax under Code section
4999 with respect to any payment by the Bank or its Affiliates, the Employee
shall provide notice to the Bank of such inquiry or assessment within 10 days,
and shall take no action with respect to such inquiry or assessment

 

- 10 -



--------------------------------------------------------------------------------

until the Bank has responded thereto (provided such response is timely with
respect to the inquiry or assessment). The Bank shall have the right to appoint
an attorney or accountant to represent the Employee, with respect to such
inquiry or assessment, and the Employee shall fully cooperate with such
representative as a condition of receiving a Parachute Gross-up with respect to
such inquiry or assessment.

(d) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subparagraphs (a) and (b) above, or of the
representative appointed pursuant to subparagraph (c) above, shall be borne
solely by the Bank.

(e) Notwithstanding the foregoing, if the imposition of a Code section 4999
excise tax could be avoided by a reduction of the payments due to the Employee
(determined before application of subparagraph 11.2(a)) by an amount of 10% or
less, then the total of all such payments shall be reduced to an amount one
dollar ($1 .00) below the amount that would cause a Code section 4999 excise tax
to be imposed, and subparagraph 11.2(a) shall not apply.

(f) Notwithstanding any provision of this subparagraph 11.2 to the contrary, in
accordance with the requirements of Code section 409A, any Parachute Gross-Up
payable hereunder shall be paid not later than the end of the calendar year next
following the calendar year in which the Employee or Company (as applicable)
remits the taxes for which the Parachute Gross-Up is being paid.

11.3 Enforcement. Following any Change in Control, the Bank shall pay all legal
fees and costs incurred by the Employee to enforce his rights under this
Agreement if (a) he is required to initiate a proceeding to enforce such rights
and (b) he is awarded any relief in that proceeding.

12. Records. Upon the termination of employment hereunder, the Employee shall
deliver to the Bank all correspondence, reports, customer lists, office keys,
manuals, advertising brochures, sample contracts, price lists, employee lists,
prospective employee lists, mailing lists, letters, records and any and all
other documents pertaining to or containing information relative to the business
of the Bank, and the Employee shall not remove any of such records either during
the course of employment or upon the termination thereof.

The Employee understands that in the event of a violation of the provisions of
this paragraph 12, the Bank shall have the right to seek injunctive relief, in
addition to any other existing rights provided herein or by operation of law,
without the requirement of posting bond. The remedies provided in this paragraph
12 shall be in addition to any legal or equitable remedies existing between the
Employee and the Bank, and shall not be construed as a limitation upon, or as
alternative or in lieu of, such remedies.

13. Prohibited Assignment. The Employee shall have no right to exchange,
convert, encumber or dispose of the rights to receive the benefits or payments
under this Agreement, which payments, benefits and rights thereto are expressly
declared to be non-assignable and non-transferable.

 

- 11 -



--------------------------------------------------------------------------------

14. Indemnification. To the extent permitted by law, the Bank shall indemnify
the Employee and hold him harmless from all liability and claims, whether
meritorious or not, including the cost of defense thereof (including reasonable
attorneys’ fees) which have arisen or accrued or which hereafter may arise or
accrue and are based upon any act or omission which the Employee has taken or
committed or hereafter may take or commit on behalf of or in connection with the
Bank in his official capacity, so long as the following conditions are met with
respect to such claim or liability: (a) if such action was taken in the exercise
of reasonable business judgment and was taken in an area wiihin the scope of
responsibility of the Employee, or (b) if not within the scope of the Employee’s
responsibility, (i) at the time of such act or omission the Board of Directors
of the Bank had knowledge of the facts or circumstances pursuant to which such
act was taken or such omission occurred and (ii) no written objection to such
act or omission was duly made by the Board of Directors of the Bank.

Actions taken by the Employee which are covered by this Agreement specifically
include (by way of illustration), but are not limited to, (a) the payment of any
salary, bonus or other compensation to any officer, director, or employee,
(b) the reimbursement or payment of any expenses incurred by any such officer,
director or employee, (c) the making or retention of any investments (including,
without limitation, loans) by the Bank, or (d) injury claims against the
Company, the Bank and their Affiliates or the Employee based on negligence or
other alleged tortious actions and which arise in connection with the conduct of
the business of the Company, the Bank and their Affiliates.

The Employee shall indemnity the Company, the Bank and their Affiliates and hold
them harmless from all liability and claims, whether meritorious or not,
including the cost of the defense thereof (including reasonable attorneys’ fees)
which have arisen or accrued or which hereafter may arise or accrue and are
based upon acts taken without the consent or approval of the Board of Directors
of the Bank and which represent the Employee’s deliberate malfeasance or gross
negligence.

15. Non-Competition .

15.1 During the Employee’s Period of Employment and for the greater of (1) one
year thereafter or (2) a period of time equal to the remainder of the Period of
Employment in effect as of the Employee’s termination date:

15.1.1 the Employee shall not directly for himself or any third party, become
engaged in any business or activity which is directly in competition with any
services or financial products sold by, or any business or activity engaged in
by, the Company, the Bank, or any of their Affiliates including, without
limitation, any business or activity engaged in by any federally or state
chartered bank, savings bank, savings and loan association, trust company and/or
credit union, and/or any services or financial products sold by such entities,
including, without limitation, the taking and accepting of deposits, the
provision of trust services, the making of loans and/or the extension of credit,
brokering loans and/or leases and the provision of

 

- 12 -



--------------------------------------------------------------------------------

insurance and investment services, within a 25 mile radius of any office or
facility of the Company, the Bank or any of their Affiliates. This provision
shall not restrict the Employee from owning or investing in publicly traded
securities of financial institutions, so long as his aggregate holdings in any
financial institution do not exceed ten percent (10%) of the outstanding capital
stock of such institution.

15.1.2 the Employee shall not solicit any person who was a customer of the
Company, the Bank or any of their Affiliates during the period of the Employee’s
employment hereunder, or solicit potential customers who are or were identified
through leads developed during the course of employment with the Bank, or
otherwise divert or attempt to divert any existing business of the Company, the
Bank or any of their Affiliates within any area of 100 miles of any office or
facility of the Company, the Bank or any of their Affiliates.

15.1.3 the Employee shall not, directly for himself or any third party, solicit,
induce, recruit or cause another person in the employment of the Company, the
Bank or any of their Affiliates to terminate his employment for the purposes of
joining, associating, or becoming employed with any business or activity which
is in competition with any services or financial products sold, or any business
or activity engaged in, by the Company, the Bank or any of their Affiliates.

15.2 The Employee understands that in the event of a violation of any provision
of this Agreement, the Company and the Bank shall have the right to seek
injunctive relief, in addition to any other existing rights provided in this
Agreement or by operation of law, without the requirement of posting bond. The
Employee understands that the Bank may suspend future payments of the
compensation continuation payments and benefits provided in subparagraph 10.1,
may forfeit the additional pension benefit provided under subparagraph 11.1.2,
and may seek, as a remedy, a return of any prior compensation continuation
payments made under subparagraph 10.1. The remedies provided in this
subparagraph 15.2 shall be in addition to any legal or equitable remedies
existing at law or provided for in any other agreement between the Employee and
the Company, the Bank or any of their Affiliates, and shall not be construed as
a limitation upon, or as an alternative or in lieu of, any such remedies. If any
provisions of paragraph 15 shall be determined by a court of competent
jurisdiction to be unenforceable in part by reason of it being too great a
period of time or covering too great a geographical area, it shall be in full
force and effect as to that period of time or geographical area determined to be
reasonable by the court.

15.3 In the event of a Change in Control, the Employee acknowledges that the
provisions of paragraph 15 hereof shall extend to any offices or facilities of
any business that becomes an affiliate of or successor to the Company, the Bank
or any of their Affiliates on account of such Change in Control.

 

- 13 -



--------------------------------------------------------------------------------

16. Survival. Notwithstanding anything to the contrary in this Agreement, the
parties agree that the Employee’s obligations under paragraphs 8, 9, 10.3, 12
and 15 of this Agreement shall continue despite the expiration of the term of
this Agreement or its termination.

17. Preemptive Considerations. Notwithstanding anything to the contrary set
forth herein:

17.1 If the Employee is suspended and/or temporarily prohibited from
participating in the conduct of the Company’s, the Bank’s or any of their
Affiliates’ affairs by a notice served under Section 8(e)(3) or (g)(l) of the
Federal Deposit Insurance Act (12 U.S.C. 1818(e)(3) and (g)(l)) or any
amendments or supplements thereto, the Company’s and the Bank’s obligations
under this Agreement shall be suspended as of the date of service unless stayed
by appropriate proceedings. If the charges in the notice arc dismissed, the Bank
may in its discretion (i) pay the Employee all or part of the compensation
withheld while this Agreement’s obligations were suspended, and (ii) reinstate
(in whole or in part) any of its obligations which were suspended.

17.2 If the Employee is removed and/or permanently prohibited from participating
in the conduct of the Company’s, the Bank’s or any of their Affiliates’ affairs
by an order issued under Section 8(e)(4) or (g)(1) of the Federal Deposit
Insurance Act (12 U.S.C. 1818 (e)(4) or (g) (1)) or any amendments or
supplements thereto, or equivalent provisions relating to a regulator with
supervisory authority over the Company, the Bank or any of their Affiliates, all
obligations of the Company, the Bank or any of their Affiliates under the
contract shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.

17.3 If the Company, the Bank or any of their Affiliates is in default (as
defined in Section 3(x)(1) of the Federal Deposit Insurance Act or equivalent
provisions relating to a regulator with supervisory authority over the Company,
the Bank or any of their Affiliates), all obligations under this Agreement shall
terminate as of the date of default, but this subparagraph 17.3 shall not affect
any vested rights of the parties.

18. Definitions. For purposes of this Agreement:

18.1 The term “Adverse Change” shall include and be limited to (A) a significant
change in the nature or scope of the Employee’s duties as set forth in the first
sentence of paragraph 2 hereof such that the Employee has been reduced to a
position of materially lesser authority, status or responsibility (provided,
however, for purposes of this subparagraph, in circumstances not involving a
Change in Control, so long as the Employee remains a senior officer (which shall
mean and include any officer position with the Bank above the position of vice
president), an Adverse Change shall not be deemed to have occurred), or the time
required to be spent by the Employee 60 miles or more beyond the Bank’s
geographic market area shall be increased without the Employee’s consent by more
than twenty percent (20%), as compared to the average of the two (2) preceding
years, (B) a material reduction in the Employee’s base compensation, (C) any
other material and willful breach by the Bank of any

 

- 14 -



--------------------------------------------------------------------------------

other provision of this Agreement, (D) delivery by the Bank of notice of its
intention not to renew this Agreement; provided that Employee is willing and
able to execute a new contract providing terms and conditions substantially
similar to those in this Agreement and to continue providing services to the
Bank, (E) the Employee’s resignation for any reason or no reason within the
90-day period following a Change in Control, or (F) the requirement that the
Employee is asked to relocate his principal business location 45 miles or more
from the Employee’s primary residence as of the date of this Agreement or an
additional 10 miles from the Employee’s primary residence as of the date of this
Agreement in the event the Employee’s one-way driving commute to his principal
business location as of the date of this Agreement is in excess of 45 miles.

However, except with respect to clause (E) above, none of the foregoing events
or conditions shall constitute an Adverse Change unless: (x) the Employee
provides the Bank with written objection to the event or condition within 60
days following the occurrence thereof, (y) the Bank does not reverse or
otherwise cure the event or condition within 30 days of receiving that written
objection, and (z) the Employee resigns his employment within 60 days following
the expiration of that cure period.

18.2 The term “Affiliate” shall mean with respect to the Company or the Bank,
persons or entities controlling, controlled by or under common control with the
Company or the Bank.

18.3 The term “Average Annual Compensation” shall mean, as of any date, the
arithmetic average of the base salary and annual bonuses received by the
Employee with respect to the three most recently completed calendar years.

18.4 Unless otherwise required by the context, the term “Board” shall mean the
Board of Directors of the Company.

18.5 The term “Cause” shall mean any of the following: (a) the Employee’s
personal dishonesty; (b) the Employee’s incompetence; (c) the Employee’s willful
misconduct; (d) the Employee’s breach of fiduciary duty involving personal
profit; (e) the Employee’s intentional failure to perform stated duties; (f) the
Employee’s willful violation of any law, rule or regulation (other than traffic
violations or similar offenses); (g) the issuance of a final cease-and-desist
order by a state or federal agency having jurisdiction over the Bank or any
entity which controls the Bank to the extent such cease-and-desist order
requires the termination of the Employee; or (h) a material breach by the
Employee of any provision of this Agreement.

18.6 The term “Change in Control” shall mean the first to occur, after the
Closing Date, of any of the following:

(a) if any Person is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended), directly or indirectly,
of securities of the Company (not including in the securities beneficially owned
by such Person any securities acquired directly from the Company or its
subsidiaries) representing 25% or more of either the then outstanding shares of
stock of the Comany or the combined voting power of the Company’s then
outstanding securities;

 

- 15 -



--------------------------------------------------------------------------------

(b) if during any period of 24 consecutive months during the existence of this
Agreement commencing on or after the date hereof, the individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason other than death to constitute at least a majority thereof;
provided that a director who was not a director at the beginning of such
24-month period shall be deemed to have satisfied such 24-month requirement (and
be an Incumbent Director) if such director was elected by, or on the
recommendation of or with the approval of, at least two-thirds of the directors
who then qualified as Incumbent Directors either actually (because they were
directors at the beginning of such 24-month period) or by prior operation of
this clause (b);

(c) the consummation of a merger or consolidation of the Company with any other
corporation other than (A) a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) at least 60% of the combined voting power of the voting securities of
the Company or such surviving entity or any parent thereof outstanding
immediately after such merger or consolidation, or (B) a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person is or becomes the beneficial owner, as defined in clause (a),
directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such Person any securities acquired directly
from the Company or its subsidiaries) representing 40% or more of either the
then outstanding shares of stock of the Company or the combined voting power of
the Company’s then outstanding securities; or

(d) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company, or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 60% of the combined voting power of
the voting securities of which are owned by Persons in substantially the same
proportion as their ownership of the Company immediately prior to such sale.

Upon the occurrence of a Change in Control, no subsequent event or condition
shall constitute a Change in Control for purposes of this Agreement, with the
result that there can be no more than one Change in Control hereunder.

18.7 The terms “COBRA” and “COBRA Benefits” shall refer to continued group
health insurance benefits under sections 601-607 of the Employee Retirement
Income Security Act of 1974, as amended, (29 U.S.C. part 6) Act and the
regulations promulgated thereunder.

 

- 16 -



--------------------------------------------------------------------------------

18.8 The term “Code” shall mean the Internal Revenue Code of 1986, as amended
(the “Code”) and the regulations promulgated thereunder.

18.9 The term “Company” shall mean the Company as hereinbefore defined or any
entity succeeding to substantially all of the assets and business of the
Company.

18.10 The term “Compensation Committee” shall mean the Compensation Committee of
the Board of Directors of the Company.

18.11 The term “Disability” means a condition entitling the Employee to benefits
under the long term disability plan, policy or arrangement of the Company, the
Bank or any of their Affiliates applicable to the Employee; provided, however,
that if no such plan, policy or arrangement is then maintained by the Company,
the Bank or any of their Affiliates and applicable to the Employee, “Disability”
shall mean the Employee’s inability to perform his duties under this Agreement
due to a mental or physical condition that can be expected to result in death or
that can be expected to last (or has already lasted) for a continuous period of
180 days or more. Termination as a result of a Disability shall not be construed
as a termination “without Cause.”

18.12 The term “Non-Competition Period” shall mean, with respect to a specified
cessation of employment, the period specified in subparagraph 15.1 (or, in the
case of a Change in Control, the period specified in subparagraph 11.1.3).

18.13 The term “Period of Employment” shall have the meaning described in
paragraph 3.

18.14 The term “Person” shall have the meaning ascribed thereto by
Section 3(a)(9) of the Securities Exchange Act of 1934, as amended, as modified
and used in Sections 13(d) and 14(d) thereof (except that such term shall not
include (i) the Company or any of its subsidiaries, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company or
any of its subsidiaries, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, (iv) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportion as their ownership of stock of the Company, or (v) such Employee or
any “group” (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended) which includes the Employee).

19. Miscellaneous.

19.1 Assignment. This Agreement (including, without limitation, paragraph 14
hereof relating to non-competition) shall be binding upon the parties hereto,
the heirs and legal representatives of the Employee and the successors and
assigns of the Bank.

 

- 17 -



--------------------------------------------------------------------------------

19.2 Notices. Any notice required, permitted or intended to be given under this
Agreement shall be in writing and shall be deemed to have been given only if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid to the appropriate address shown below, of such
revised address as is delivered to the other party by the same means.

 

  (a) Notices to the Bank shall be sent to:

Susquehanna Bank PA

Attn. Director of Human Resources

26 North Cedar Street

P.O. Box 1000

Lititz, PA 17543-7000

 

  (b) Notices to the Employee shall be sent to:

Jeffrey M. Seibert

1317 Moulstown Road N

Hanover, PA 17331

19.3 Entire Agreement. This Agreement constitutes the entire agreement between
the parties in connection with the subject matter hereof, supersedes any and all
prior agreements or understandings between the parties and may only be changed
by agreement in writing between the parties, including the Community Employment
Agreement and the Restrictive Covenants Agreement.

19.4 Construction. This Agreement shall be construed and enforced in accordance
with the laws of the Commonwealth of Pennsylvania, without application of the
principles of conflicts of laws.

19.5 Paragraph Headings. The paragraph headings herein have been inserted for
convenience of reference only and shall in no way modify or restrict any of the
terms or provisions hereof.

19.6 Code Section 409A. This Agreement shall be interpreted to avoid any penalty
sanctions under Code section 409A. If any payment or benefit cannot be provided
or made at the time specified herein without incurring sanctions under Code
section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions shall not be imposed. The Employee
shall be solely responsible for any tax imposed under Code section 409A and in
no event shall the Company or the Bank have any liability with respect to any
tax, interest or other penalty imposed under Code section 409A. For purposes of
Code section 409A, each payment made under this Agreement shall be treated as a
separate payment and the right to a series of installment payments under this
Agreement shall be treated as a right to a series of separate payments. All
reimbursements and in kind benefits provided under this Agreement shall be made
or provided in accordance with the requirements of Code section 409A, including,
where applicable, the requirement that (i) any reimbursement shall be for
expenses incurred during the Employee’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense shall be made on or before the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit. The Employee’s termination of employment under the Agreement shall be
interpreted in a manner consistent with the separation from service rules under
Code section 409A. In no event shall Employee, directly or indirectly, designate
the calendar year of payment.

 

- 18 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement the day and year first above written.

 

    SUSQUEHANNA BANCSHARES, INC.   Attest:   LOGO [g79210g02f09.jpg]     By:  
LOGO [g79210g63s08.jpg]   Secretary       Name:   William J. Reuter        
Title:   Chairman, President and Chief Executive Officer       SUSQUEHANNA BANK
PA   Attest:   LOGO [g79210g86r96.jpg]     By:   LOGO [g79210g52m64.jpg]  
Secretary       Name:   Illegible         Title:   Illegible         EMPLOYEE  
        Witness:         LOGO [g79210g26j62.jpg]   (Seal) LOGO
[g79210g34e89.jpg]     Jeffrey M. Seibert   Name:        

[Seibert Employment Agreement Signature Page]

 

- 19 -



--------------------------------------------------------------------------------

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment to the Employment Agreement (“Agreement”) is entered into this
27th day of February, 2009 by SUSQUEHANNA BANCSHARES, INC. (“Company”) and
JEFFREY M. SEIBERT (“Employee”).

BACKGROUND:

A. On November 16, 2007, the Company and the Employee entered into an Employment
Agreement (“Employment Agreement”).

B. The Employment Agreement provided for continuation of annual salary and
certain benefits for a period of time following termination of employment under
certain conditions.

C. The Company and the Employee now desire to amend the Employment Agreement to
clarify certain provisions that provide for the accruals of benefits under the
defined benefit pension plans maintained by the Company following termination of
employment and certain provisions relating to section 409A of the Internal
Revenue Code of 1986, as amended and the regulations promulgated thereunder.

D. Section 19.3 of the Employment Agreement permits modifications to the
Employment Agreement so long as such modifications are reduced to writing and
signed by both parties.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and intending to be legally bound, pursuant to
Section 19.3 of the Employment Agreement, the Company and the Employee hereby
amend the Employment Agreement, effective as of the first date written above, as
follows:

1. Section 10.1.2. is deleted in its entirety and replaced, as follows:

“10.1.2. if the Employee participates in any defined benefit pension plan
maintained by the Company or one of its Affiliates immediately before the
Employee’s termination date (whether such plan is tax qualified or
non-qualified), the Employee shall accrue an additional, fully vested benefit
under the Company’s non-qualified pension plan (which shall be paid at the time
and in the form determined under the nonqualified pension plan and shall be
determined in all respects pursuant to the terms of the applicable defined
benefit pension plan(s)) equal to the difference between (a) the benefit that
the Employee would have accrued under all defined benefit pension plans of the
Company or its Affiliates in which the Employee participated immediately before
the Employee’s termination date, taking into account the compensation paid to
the Employee under Section 10.1.1 as compensation for purposes of the applicable
plan and increasing the Employee’s years of benefit service under the applicable
plan by three additional years, and (b) the actual benefit due to the Employee
under all defined benefit pension plans of the Company and its Affiliated in
which the Employee participated immediately before the Employee’s termination
date;

2. Section 11.1.2 is deleted in its entirety and replaced, as follows:



--------------------------------------------------------------------------------

11.1.2. Effect on Pension Rights. In the event of a termination of employment
providing for payment of benefits under Subparagraph 10.1, the Employee shall
accrue an additional, fully vested benefit under the Company’s non-qualified
pension plan (which shall be paid at the time and in the form determined under
the nonqualified pension plan and shall be determined in all respects pursuant
to the terms of the applicable defined benefit pension plan(s)) equal to the
difference between:

(a) the benefit that the Employee would have accrued under all defined benefit
pension plans of the Company or its Affiliates in which the Employee
participated immediately prior to the Change in Control (whether tax qualified
or non-qualified), assuming:

(i) the Employee remained continuously employed by the Company until the third
anniversary of the Change in Control,

(ii) the Employee’s compensation for purposes of calculating benefits under such
defined benefit pension plan increased at a rate of four percent per year for
the period of imputed service described above in Subparagraph 11.1.2(a)(i), and

(iii) the terms of all such defined benefit pension plans remained identical to
those in effect immediately prior to the Change in Control; and

(b) the actual benefit due to the Employee under all defined benefit pension
plans of the Company and its Affiliates in which the Employee participated
immediately prior to the Change in Control.

3. Section 11.2(e) is amended to add the following language to the end of
existing text, as follows:

To the extent necessary to eliminate an excess parachute payment, the amounts
payable or benefits to be provided to the Executive shall be reduced such that
the economic loss to the Executive as a result of the excess parachute payment
elimination is minimized. In applying this principle, the reduction shall be
made in a manner consistent with the requirements of section 409A of the Code
and where two economically equivalent amounts are subject to reduction but
payable at different times, such amounts shall be reduced on a pro rata basis
but not below zero.

4. In all respects not amended by this Agreement, Employee hereby ratifies and
confirms the Employment Agreement.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employee and a duly authorized representative of the
Company have executed this Agreement as of the date first written above.

 

SUSQUEHANNA BANCSHARES, INC. /s/ Edward Balderston, Jr.

By: Edward Balderston, Jr.

Title: Executive Vice President and Chief Administrative Officer

EXECUTIVE: /s/ Jeffrey M. Seibert Jeffrey M. Seibert